Citation Nr: 1012497	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States 
Marine Corps from July 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
low back strain and assigned the initial 10 percent 
evaluation from which the Veteran now seeks an increase.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims held that a claim for a total 
disability rating based upon unemployability of the 
individual is part of an increased rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that a veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  Based on the foregoing, the Board finds 
that a claim of TDIU is raised by the record in this case 
where the Veteran asserts that he is unemployed due to 
service-connected disability.  See, e.g., VA Form 9, 
December 2008.  

However, the Board finds that further evidence is needed 
before the TDIU matter is ready for adjudication.  
Furthermore, the increased rating claim before the Board 
must be resolved prior to deciding the TDIU claim as there 
are minimum combined rating thresholds that must be met 
prior to an award of schedular TDIU.  38 C.F.R. § 4.16 
(2009).  Therefore, although part and parcel of the same 
claim for increased compensation benefits, the Board finds 
it appropriate for the purposes of judicial economy to 
decide the threshold increased rating claim prior to 
remanding the TDIU matter for further development.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's service-connected low back disability is 
primarily manifested by pain, although exhibiting full range 
of motion and normal gait.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for low back strain are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of the present claim, as it is 
specifically an appeal of the initial rating assigned in 
conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, 
the claim is substantiated and prior notice defects are 
rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Thus, VA's duty to notify with respect to the 
low back claim has been satisfied.

VA also has a duty to assist the Veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
all identified and available post-service treatment records 
have been secured.  The Veteran was medically evaluated in 
conjunction with his claim.  The Board finds that the 
examination provided to the Veteran is adequate for rating 
purposes as it includes objective evidence clearly 
reflecting the level of disability experienced by the 
Veteran and sufficiently addresses the rating criteria.  The 
duty to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected low back strain, currently evaluated as 10 percent 
disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning 
the assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Service connection was established for low back strain by 
rating decision in June 2008, and evaluated as 10 percent 
disabling under DC 5237 for lumbosacral strain, effective as 
of the day following the Veteran's discharge from service.  
This diagnostic code is addressed by the General Rating 
Formula for Diseases and Injuries of the Spine.  In 
pertinent part (i.e. excluding those criteria pertaining 
only to the nonservice-connected cervical spine segment) 
this formula provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, DC 5237. 

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v.  Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination. 

In this case, upon most recent examination the Veteran 
described his service-connected back condition as manifested 
by a grinding sensation and pain rated as a 7 out of 10 on 
the Mankowski pain scale.  There was no related bladder or 
bowel dysfunction.  The Veteran reported that his back pain 
is aggravated by bending over, running, standing or walking 
greater than an hour, sitting greater than 45 minutes, or 
laying on his back.  He could not quantify how often his 
back condition is worse.  An alleviating factor is reported 
as laying on his stomach.  VA examination, May 2008.  

Upon physical examination, the Veteran's posture was erect.  
His gait was smooth.  There were no assistive devices or 
braces used.  Neck and back were bilaterally symmetrical 
with no gross deformities or apparent congenital scoliosis 
or exaggerated thoracic kyphosis or lumbar lordosis.  There 
were no palpable spasms or tenderness.  The Veteran 
exhibited full range of motion, with forward flexion to 90 
degrees, extension to 30 degrees, and full bilateral flexion 
and rotation.  As such, the combined range of motion upon 
examination was 240 degrees.  See General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  Strength 
testing was full to gravity and resistance without complaint 
of radiating symptoms.  Straight leg raise testing was 
negative bilaterally.  Diagnostic x-rays revealed no 
vertebral fractures, displaced fractures, or dislocations 
and were found to represent a normal thoracic and lumbar 
spine.  Relevant diagnoses included obesity and low back 
strain without radiculopathy.  VA examination supra.  These 
findings are essentially consistent with the Veteran's 
military separation examination which noted complaints of 
low back pain but evaluated the spine as clinically normal.  
See Service treatment records, November 2007. 

Upon magnetic resonance imaging (MRI) conducted in July 
2008, the Veteran was shown to have spondylosis of the 
lumbar spine with disc protrusion and annular tear centrally 
at the L5-S1 level with limited displacement of the 
extrathecal S1 roots.  The Veteran was referred for VA 
physical therapy and pain management.  Upon initial 
assessment in April 2009, the Veteran's diagnosis of chronic 
low back pain was described as manifested by constant pain 
rated 8 out of 10 in severity.  There continued to be no 
complaint of radiating symptoms.  Pain was described as 
easing upon sitting and not moving.  The Veteran was 
observed to rise from his chair without difficulty and have 
a gait within normal limits.  Active range of motion (AROM) 
of the lumbar spine was full and the Veteran exhibited no 
hesitation with movement.  Motions were described as being 
fluid without observable signs of pain.  The assessment was 
of low back pain without radicular findings.  The treatment 
provider noted that the stated pain rating was out of 
proportion to the observation and examination findings, and 
that the Veteran may benefit from general conditioning and 
core stabilization exercises.  VA physical therapy 
consultation, April 2009.  

Based upon the foregoing, the severity of the Veteran's 
symptoms of service-connected low back strain is not shown 
to meet any of the criteria for a rating in excess of 10 
percent.  Specifically, the Veteran has full range of motion 
of the thoracolumbar spine, normal gait, and no identified 
muscle spasm or guarding severe enough to result in any 
abnormal spinal contour.  His functional loss due to pain, 
causing additional disability beyond that reflected on range 
of motion measurements, is already compensated by the 
existing evaluation at 10 percent as the objective test 
results do not otherwise meet the rating criteria for a 10 
percent evaluation.  DeLuca v.  Brown, supra; 38 C.F.R. 
§§ 4.40, 4.45; see also Rating decision, June 2008.  
Furthermore, although considered, there is no evidence of 
any associated objective neurologic abnormality subject to 
separate evaluation.  See General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  Thus, 
considering all evidence of record and all available rating 
critieria, the Board finds no method by which a schedular 
evaluation in excess of 10 percent is warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not 
they were raised by the appellant, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions regarding 
extraschedular ratings.  The Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

An initial rating in excess of 10 percent for low back 
strain is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required prior to adjudication of the issue 
of entitlement to TDIU, now raised.  38 C.F.R. § 19.9; see 
also Rice supra; VA Form 9, December 2008 (describing 
present unemployment due to back pain).  In particular, a 
medical opinion is necessary to determine whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  If his 
service-connected disabilities produce unemployment, without 
regard to age or nonservice-connected disability, but the 
combined total rating does not meet the requirements of 38 
C.F.R. § 4.16(a), the merits of extraschedular consideration 
must be weighed.

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in June 2009.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
June 2009 forward.  

2.  Obtain an opinion from an 
appropriate practitioner as to whether 
the Veteran's service-connected 
disabilities alone are of sufficient 
severity to produce unemployability.  
An additional personal examination of 
the Veteran is not necessary unless the 
opining practitioner determines that 
additional testing or examination is 
required.  

3.  Thereafter, readjudicate the issue 
of entitlement to TDIU, to include 
consideration of the provisions of 38 
C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected 
disabilities are found to produce 
unemployment, but do not meet the 
schedular percentage requirements.  
 
If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of any examination requested pursuant to this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


